Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.


Amended claims 1, 13, 14, 17, 19, 21, 22, 24, 25, 28 and 40 are under examination.  
Claims 34, 35, 37, 42 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of claims 1, 13, 14, 17, 19, 21, 22, 25, 28 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Amendments and Applicants arguments are considered but are not persuasive.  
Applicants arguments focus on the following: 
Examiner’s action is replete with ‘assertions’ and ‘incorrect interpretations’, inconsistent with MPEP guidelines and overall, is improper.  

    PNG
    media_image1.png
    101
    637
    media_image1.png
    Greyscale


Response: 
As indicated earlier, the 
    PNG
    media_image2.png
    25
    243
    media_image2.png
    Greyscale
 did not 
    PNG
    media_image3.png
    52
    616
    media_image3.png
    Greyscale

The definition of R, Q (and taken with q) and their attachments to rest of the claimed formula remain vague. 
If 
    PNG
    media_image4.png
    19
    481
    media_image4.png
    Greyscale
, 
then why not replace this R-Q combination the with the art recognized structural formula 
	
of 
    PNG
    media_image5.png
    21
    107
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    79
    228
    media_image6.png
    Greyscale
.   


    PNG
    media_image5.png
    21
    107
    media_image5.png
    Greyscale
, the claimed formula could be pictured as 
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
That

    PNG
    media_image4.png
    19
    481
    media_image4.png
    Greyscale

would mean that R is C (given q is 4), such that R is the quarternary C in  

    PNG
    media_image6.png
    79
    228
    media_image6.png
    Greyscale
.  
There are two possibilities: 
If the above interpretation is correct, why not define R as C? 
If the above interpretation is incorrect, why not define other possibilities for the combination of R and Q with art recognized chemical formulae or nomenclature?

The situation with regards to the recited formula is untenable further because 
Q together with R make
	
    PNG
    media_image6.png
    79
    228
    media_image6.png
    Greyscale


and further because, independent of R and Q combination, Q is also defined as a linker selected from  
    PNG
    media_image8.png
    16
    221
    media_image8.png
    Greyscale


 
    PNG
    media_image6.png
    79
    228
    media_image6.png
    Greyscale
is attached to 
	
    PNG
    media_image9.png
    25
    38
    media_image9.png
    Greyscale

or  	
    PNG
    media_image10.png
    21
    40
    media_image10.png
    Greyscale

or   
    PNG
    media_image11.png
    20
    75
    media_image11.png
    Greyscale

Examiner’s understanding is that pentaerythritol can be linked to   
    PNG
    media_image9.png
    25
    38
    media_image9.png
    Greyscale
only by peroxide, i.e., O-O linkage if Q is selected to be
    PNG
    media_image9.png
    25
    38
    media_image9.png
    Greyscale
. 
Similarly, the claims calls for is linkages of O-NH and O-NH-C(O)- 

Further with respect to D: 
The ‘metes and bounds’ with respect to D also remains vague. 
What are the structure of hydroxyl-containing taxane or campthothecin are? 
In this context, Applicant’s points (Remarks page 9) to disclosure in the specification. Yes there are examples can be fit into the claimed formula (with major imagination).  However, examples are not explicit definitions and limitations from the specification are not read into the claims.  
With regards to Advisory Action filed 11/5/2020, Applicant again alleges that Examiner is incorrect.  Examiner pointed out [0160] is shown below: 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Yes, Examiner is unable (see below on how to address this) to understand what ‘modification’ and ‘certain embodiments’ for which protection is sought for.
Dependent claims do not overcome the problems of the base claim 1.  
Claim 22: partial formula of the compound claimed 
		
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.  The structure is vague with respect to where the O of the ester group 
    PNG
    media_image14.png
    59
    89
    media_image14.png
    Greyscale
 is. 
Applicant is encouraged to place on record that the intended structure corresponds to 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (partial structure) wherein O is the O in the ester linkage 
    PNG
    media_image14.png
    59
    89
    media_image14.png
    Greyscale

of the claimed formula.  

Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

It is acknowledged that deficiency on the part of the Examiner to Examine Applicants claims cannot be the basis for rejection under 112b.  Therefore Examiner reiterates the previously made suggestions: 

    PNG
    media_image16.png
    99
    621
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    109
    623
    media_image17.png
    Greyscale

as well as other options such as contacting Examiner’s Supervisor Shaojia Jiang at  (571)272-0627.  
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1, 13, 14, 17, 19, 21, 22, 24, 25, 28 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubois, Expert Opin. Ther. Patents (2006) 16(11):1481-1496 and Bentley, WO/014629.  
Dubois teaches analogues of Docetaxel and paclitaxel (taxane), including “conjugates with improved solubility” (Abstract).  Dubois teaches that problems with Docetaxel "have led many to further studies to find more efficient production of these antitumour taxoids, to synthesise [sic] more potent analogues with improved solubility and activity on resistant cancer types and to improve formulation, delivery and combination with other anticancer agents" (p. 1482, left col. first full para.).  Dubois teaches that Docetaxel can be improved by conjugating it to a polymer (p. 1486, 4.1 Taxoids with improved solubility, 1st paragraph, left col.), such as “multiple polyethylene glycol (PEG) molecules”, which were "claimed to have a higher water solubility and higher ability to accumulate in a tumour than the unconjugated anticancer drug" (Id. at right col.).  
Dubois does not teach specific species such as the taxane conjugate of instant claim which shows conjugation using C2 hydroxyl.  However, Dubois does suggest that 
Bentley teaches water-soluble and non-peptidic polymer backbones, where the polymer backbone is polyethylene glycol (PEG) (Abstract).  Like Dubois, Bentley et al. teaches, "One use of PEG is to covalently attach the polymer to insoluble molecules to make resulting PEG-molecule 'conjugate' soluble.  For example, it has been shown that the water-insoluble drug paclitaxel, when coupled to PEG, becomes water-soluble" (p. 2, lines 5-10).  Bentley et al. teaches forming PEG conjugates by way of ester linkages since they "hydrolyze under physiological conditions to release the drug" (p. 2, lines 16-18).  Bentley specifically teaches use of PEG butanoic acid  to form the ester linkage (p. 3, lines 1-3).  The PEG’s of Bently are described as multiarm PEG forms (claim 38) “represented in general form as R(-PEG-OH)m in which R represents the core moiety, such as glycerol or pentaerythritol, and m represents the number of arms” (p. 9, lines 1-4; see example of multi-arm polymer at p. 12, lines 25-30).  The molecular weight of the polymer is typically in the range “from about 6,000 Da to about 80,000 Da" (claim 39; p. 9, lines 29-31).  Polymer backbones having 2 to about 300 termini, are particularly useful (claim 38; p. 9, lines 20-21).  
Bentley teaches page 19, Example, 5, conjugation of the anti-malarial drug Quinine to make 8-arm-PEG.sub.20KDa -Quinidine .alpha.-methylbutanoate which falls under the scope of the generic formula

    PNG
    media_image18.png
    117
    328
    media_image18.png
    Greyscale
. On page 12 of Bentley, in the description of the formula, X is defined as a leaving group. The formula closely resembles the instantly claimed formula wherein X is the hydroxyl containing D.  
	The difference is that the instantly claimed compounds have the structural moeity a) 
    PNG
    media_image19.png
    100
    161
    media_image19.png
    Greyscale
and b) the specific D.  

	The idea of linking a hydroxyl containing drugs by ester linkage using lower homolog of the 
    PNG
    media_image19.png
    100
    161
    media_image19.png
    Greyscale
structural moiety is clearly taught by Bentley.  Why choose taxane or camptothecin as D for pegylation is taught by Dubois.  According to MPEP 2144.09 Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-10.2019] are obvious variants and are within the purview of one of skill in the art.  One of skill in the art would not anticipate difference in the hydrolytic release (claim 40) of the drug D based on the alkyl chain length, and therefore the position taken is that prior art teaches all the claimed elements.  
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to conjugate the Docetaxel of Dubois with the PEG of Bentley et 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625